PER CURIAM:
Claimant brought this action for annual leave compensation which he contends he did not receive upon his retirement from the respondent State agency on December 31, 1988.
Claimant alleges that the respondent failed to include certain holidays as a part of his lump sum annual leave payment for which he would have received compensation if he had continued on respondent’s payroll for January and February, 1989. He also contends that the method of calculating his per day salary was incorrect as respondent did not include any part of the annual increment only claimant’s actual base gross salary.
Respondent State agency contends that claimant was paid in accordance with the practices and procedures of all State agencies for determining the per day salary and the lump sum annual leave payment.
The Court has reviewed all of the evidence in this claim and has determined that the practices and procedures followed by the respondent State agency in calculating the lump sum annual leave amount to be paid to the claimant on the date of his departure were in accordance with the practices and procedures applied to al employees at that tim.e.
In view of the foregoing, the Court is of the Opinion and does deny this claim.
Claim disallowed.